Name: Commission Regulation (EEC) No 3830/92 of 28 December 1992 relative to the suppression of customs duties and fixed components to trade between the Community of Ten and Spain and to the application by Spain of the duties from the Common Customs Tariff to trade with non-member countries from 1 January 1993
 Type: Regulation
 Subject Matter: trade;  trade policy;  cooperation policy;  Europe;  tariff policy
 Date Published: nan

 Avis juridique important|31992R3830Commission Regulation (EEC) No 3830/92 of 28 December 1992 relative to the suppression of customs duties and fixed components to trade between the Community of Ten and Spain and to the application by Spain of the duties from the Common Customs Tariff to trade with non-member countries from 1 January 1993 Official Journal L 387 , 31/12/1992 P. 0046 - 0046 Finnish special edition: Chapter 3 Volume 47 P. 0064 Swedish special edition: Chapter 3 Volume 47 P. 0064 COMMISSION REGULATION (EEC) No 3830/92 of 28 December 1992 relative to the suppression of customs duties and fixed components to trade between the Community of Ten and Spain and to the application by Spain of the duties from the Common Customs Tariff to trade with non-member countries from 1 January 1993THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 75 (4) thereof, Whereas the Act of Accession provides for the possibility of suppressing the customs duties and other components applicable to trade of agricultural products between Spain and the Community of Ten; that the same dispositions allow for an accelerated alignment of customs duties from Spain to the Common Customs Tariff; that the same rule is applicable under Article 78 of the Act for the reduction in Spain of the fixed components designed to ensure the protection of the processing industry; Whereas Spain has put a request in this direction; Whereas the completion of the single market without internal frontiers as from 1 January 1993 makes necessary the suppression of customs duties and other components to trade between the Community of Ten and Spain and the application of the same import customs duties to trade with non-member countries; Whereas the measures provided for in this Regulation are in accordance with the opinions of all Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January 1993: - Spain suppresses trade with the Community of Ten of products subject to common organization of the market, customs duties and fixed components intended to ensure protection of the processing industry, - customs duties and fixed components intended to ensure protection of the processing industry applicable by the Community of Ten on imports from Spain are suppressed. 2. From 1 January 1993 Spain applies the customs duties applicable by the Community of Ten to trade with non-member countries. Article 2 This Regulation shall enter into force from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission